DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recite terms that lack antecedent basis: “the first image”, “the observation target”, “the first wavelength band”, “the second image”, etc.  These claim terms rely on the citation of claim 1 within the claim for antecedent basis, but the supporting citation of claim 1 is presented after the recitation of these claim terms, which creates the lack of antecedent basis.  A possible correction to the issue can be to present the citation of claim 1 immediately after the preamble and before reciting the claim elements.  Claim 8 is similarly cited for lack of antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. US2014/0301617 and further in view of Ishihara et al. US2014/0184769.
For claim 1, Shida disclose(s) a “medical image processing device comprising 
a processor (image processing portion 4; fig 1; [0026, 0034]) comprising hardware ([0010] describes the flowchart processing performed by the device and is therefore considered a processor; [0026, 0034] describes the image processing portion having distinct portions and as physically connected to the insertion portion, thereby defining the components as hardware), the processor being configured to: 
acquire a first image captured based on light from an observation target irradiated with light in a first wavelength band (white-light-image generating portion 19; fig 1; [0034]), the observation target emitting fluorescence upon being irradiated with excitation light in a second wavelength band different from the first wavelength band ([0032-0033] describes the fluorescence phenomenon); 
acquire a second image captured based on the excitation light and the fluorescence from the observation target irradiated with the excitation light (fluorescence-image generating portion 20; fig 1; [0034]); 
specify a target area in which a pixel level is equal to or higher than a predetermined threshold ([0034] describes a high-luminance-pixel identifying portion 21)”
Shida does not disclose:
specify a target area in which a pixel level is equal to or higher than a predetermined threshold, “in the first image; 
generate a superimposed image by superimposing corresponding pixels in the first image and the second image on each other; and 
generate, for an area at a same position as the target area, the superimposed image only including pixels in the target area in the first image, among pixels in the area at the same position as the target area in the second image and pixels in the target area in the first image”.
The nondisclosed subject matter relates to a process wherein a composite image is generated by combining a reference/white light image and a fluorescence image where areas corresponding to high luminance in the reference/white light image are deleted from the fluorescence image before combining.  The result is a composite image where only the reference/white light image contributes to the composite image in those areas of high luminance found in the reference/white light image.  This effectively facilitates eliminating false positive areas of cancers/lesions in the fluorescence image since areas of high luminance in the reference image are related to false positive areas in the fluorescence image.
To this end, Shida does disclose deleting areas of false positive lesions related to high luminance in the fluorescence image ([0041-0045, 0052], in particular “fluorescence from an organ or the like other than the cancer tissue has been excluded from this combined image” [0045]) but lacks detecting these areas from a reference image.  Ishihara teaches deletion of false positive sites of disease/lesions in a fluorescence image based on areas detected in a reference image ([0609-0614]).  In particular, fig 107A and [0609] describe the problem of false positive areas in an image when normal tissue is too close to the imager/light source.  Fig 108A and [0610] describes generating a division image as the reference image from which the false positive areas can be identified and later extracted [0613-0614] and fig 110.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ishihara into the invention of Shida in order to configure the processing device e.g. as claimed because allows detecting areas of false positive lesions/cancer and eliminating them in a combined image (Ishihara: [0614]).
For claim 2, Shida disclose(s) the “medical image processing device according to claim 1, wherein the processor is configured to specify the target area with the pixel level at an upper (interpreted as lower) limit value, in the first image (Shida: [0034] describes thresholding to extract high luminance areas)”.
For claim 5, Shida disclose(s) a “medical observation system comprising: 
an imaging device comprising: 
a first image sensor (color CCD 15; fig 1) configured to generate the first image captured based on light from the observation target irradiated with light in the first wavelength band, 
a second image sensor (monochrome CCD 17; fig 1) configured to generate the second image captured based on the excitation light and the fluorescence from the observation target irradiated with the excitation light; and 
a cut filter (fluorescence filter 16; fig 1) disposed on an optical path of the excitation light traveling through the observation target to reach the second image sensor from the observation target, the cut filter cutting light in a wavelength band that is at least a part of the second wavelength band ([0032]); and 
the medical image processing device according to claim 1 configured to process the first image and the second image (see claim 1 rejection)”.
For claim 6, Shida disclose(s) the “medical observation system according to claim 5, further comprising: 
a beam splitter (splitter 14; fig 1; [0030]) arranged in the optical path and splitting light from an observation target into a first separation light in the first wavelength band incident on the first image sensor and a second separation light in the second wavelength band incident on the second image sensor”.
For claim 7, Shida does not disclose(s) the “medical observation system according to claim 6, wherein the beam splitter is a dichroic mirror, 
the first separation light is transmitted by the dichroic mirror and directed toward the first image sensor, and 
the second separated light is reflected by the dichroic mirror and directed to the second image sensor”.  The function is described by Shida [0030], but Shida does not explicitly cite a dichroic mirror.  Ishihara teaches a splitter as a dichroic mirror (fig 1, [0152]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ishihara into the invention of Shida in order to configure the medical observation system e.g. as claimed because it provides a specific type of structure to implement the function described by Shida.
For claim 8, Shida disclose(s) a “medical observation system comprising: 
an imaging device (insertion portion 2; fig 1) comprising: 
a first image sensor (color CCD 15; fig 1) configured to generate the first image captured based on light from the observation target irradiated with light in the first wavelength band, 
a second image sensor (monochrome CCD 17; fig 1) configured to generate the second image captured based on the excitation light and the fluorescence from the observation target irradiated with the excitation light; and 
a cut filter (fluorescence filter 16; fig 1) disposed on an optical path of the excitation light traveling through the observation target to reach the second image sensor from the observation target, the cut filter cutting light in a wavelength band that, is at least a part of the second wavelength band ([0032]); and 
the medical image processing device according to claim 2 configured to process the first image and the second image (see claim 2 rejection)”.
For claim 9, Shida disclose(s) the “medical observation system according to claim 8, further comprising: 
a beam splitter (splitter 14; fig 1; [0030]) arranged in the optical path and splitting light from an observation target into a first separation light incident on the first image sensor and a second separation light incident on the second image sensor”.
For claim 10, Shida does not disclose(s) the “medical observation system according to claim 9, wherein the beam splitter is a dichroic mirror, 
the first separation light is transmitted by the dichroic mirror and directed toward the first image sensor, and 
the second separated light; is reflected by the dichroic mirror and directed to the second image sensor”.  The function is described by Shida [0030], but Shida does not explicitly cite a dichroic mirror.  Ishihara teaches a splitter as a dichroic mirror (fig 1, [0152]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ishihara into the invention of Shida in order to configure the medical observation system e.g. as claimed because it provides a specific type of structure to implement the function described by Shida.
For claim 11, modified Shida discloses the “medical image processing device according to claim 1, wherein the processor is configured to set a luminance value of pixels in the target area in the second image to zero before generating the superimposed image (Ishihara: [0613] describes setting pixels to a gradation value of 0, considered to be a measure of luminance)”.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.   Applicant argues that the deletion of spurious regions in the second image is not based on the first image, i.e. a reference or white light image.  As described in the rejection above, the spurious regions detected by Ishihara are with respect to a “division image” which is “based on” the reference image [0153] describes the reference image as from the image capturing element 17 which is the nonfluorescent image, and is interpreted such that a white light image would read thereon.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795